DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-21 are pending.
3.	Claims 1-15 and 17-21 are amended.
4.	This office action is in response to the Applicant’s communication filed 11/24/2021 in response to PTO Office Action mailed 08/24/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
5.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited newly presented prior art, Nakamura et al., as necessitated by the amended independent claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Satori et al. (US Patent No. 7,325,104 hereinafter “Satori”) in view of Nakamura et al. (US Patent No. 8,331,124 hereinafter “Nakamura”).
Referring to claim 21, Satori discloses an operating method of a control circuit for controlling a memory device including plural chips operably coupled to the control circuit through respective channels (Satori – Figs. 1, 2 show a controller 3 coupled to flash memory chips CP via transmission lines L1-L4.), the operating method comprising:
identifying busy intervals of the respective chips by snooping signals transferred through the channels for a set time interval (Satori – Figs. 2, 3 show busy intervals of flash memory chips CP for a set time interval.); and 
performing a signal transfer rate adjusting operation of increasing a signal transfer rate of a first channel and decreasing a signal transfer rate of a second channel, among the channels (Satori – Fig 5. & col. 5, lines 49-53 disclose the semiconductor storage device 1 according to the first embodiment can change the data transfer rate (data write processing speed/data read processing speed) for each grade by changing the number of flash memory chips CP activated for each grade.),
wherein the first channel corresponds to a first chip and the second channel corresponds to a second chip among the chips (Satori – Fig. 2 & col. 3, lines 35-47 disclose a first set of chips on a first data transmission line L1 and a second set of chips on a second data transmission line L2.).
Satori fails to explicitly disclose a busy interval of the first chip is longer than a busy interval of the second chip.
	Nakamura discloses a busy interval of the first chip is longer than a busy interval of the second chip (Nakamura – col. 10, line 66 to col. 11, line 10 disclose the period for this initialization is indicated by the "H" level. The internal busy signals busy1 and busy2 maintain the "H" level during the initialization operation. Here, it is assumed that the memory chip MC2 requires a longer time for the initialization than the memory chip MC1. When the initialization is complete for the memory chip MC1, the internal busy signal busy1 changes from the "H" level to the "L" level. In this case, however, the initialization is still in process for the other memory chip MC2. The internal busy signal busy2 remains at the "H" level. MC2 is viewed as the first chip and MC1 is viewed as the second chip.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Nakamura’s teachings with Satori’s teachings for the benefit of maintaining a busy state until completion of an initialization operation for the plurality of memory chips; and the busy state is released after completion of all initialization operations for the plurality of memory chips (Nakamura – col. 3, lines 36-44).

Allowable Subject Matter
8.	Claims 1-20 are allowed.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest an input/output (I/O) rate control circuit configured to: calculate per-signal-interval ratios of each of the dies by monitoring signals transmitted to, and received from, each of the dies, select a first die and a second die, among the plurality of dies, using the calculated per-signal-interval ratios, wherein operating time of the first die is slower than operating time of the second die, and provide the transceiver circuit with information for adjusting data interval ratios for each of the first and second dies, in combination with other recited limitations in independent claim 1.
a control circuit configured to: calculate per-signal-interval ratios of each of the memory chips by monitoring signals transmitted to, and received from, the plurality of memory chips, respectively, select a first memory chip whose operating time is the slowest and a second memory chip whose operating time is the fastest, among the plurality of memory chips, using the calculated per-signal- interval ratios, and adjust data interval ratios for each of the first and second memory chips, in combination with other recited limitations in independent claim 9.
Claims 2-9 and 11-20 are allowable based on their dependency of claims 1 and 10.

Conclusion
9.	Claims 1-20 are allowed.
	Claim 21 is rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181

/Farley Abad/Primary Examiner, Art Unit 2181